DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant’s information disclosure statements filed 5/92019, 9/16/2019, 12/3/2019, 7/14/2020, and 12/2/2020 have been considered and are included in the file.
Specification
The disclosure is objected to because of the following informalities:
In page 4, line 5, “there is also a safety arrangement 6A-6D arranged on each one of the side walls 3A, 3B” should be changed to --there is also a safety arrangement comprising a plurality of safety belt holders 6A-6D arranged on each one of the side walls 3A, 3B-- if as examined, the safety arrangement comprises the plurality of safety belt holders.
In page 4, line 14, “the front side 23 and back side 25” should be changed to --the front part 23 and back part 25--.
In page 4, lines 15-16, page 4, lines 21-22, page 6, line 25, “the side walls 23, 25” should be changed to --the front and back parts 23, 25--.
In page 5, line 6, “the front and back walls 23, 25” should be changed to --the front and back parts 23, 25--.
In page 5, line 36, “each front side” should be changed to --each side wall--.    
In page 6, line 32, the sentence should end with a period. 

Claim Objections
Claims 1-8 are objected to because of the following informalities:  
In claim 1, line 6, “a front and a back part” should be changed to --a front part and a back part--.
In claim 1, line 6, “wherein at least on of said front and a back part” should be changed to --wherein at least one of said front and back parts--.
In claim 1, line 8, “having” should be changed to --has--. 
In claim 1, line 11, “each one of two lower corner areas” should be changed to --each one of two lower corner areas of the at least one said side walls--.
In claim 1, line 12, “each one of two upper corner areas” should be changed to --each one of two upper corner areas of the at least one said side walls--.
In claim 1, line 14, “of said side wall” should be changed to --of the at least one of said side walls--. 
In claim 1, line 16, “in relation to the vertical” should be changed to --in relation to the vertical center line--.
In claim 4, line 3, “said front and a back part” should be changed to --said front and back parts--.
In claim 5, line 2, “a centre portion is arranged with said opening” should be changed to --centre portion is arranged within said opening--.
In claim 5, lines 2 and 5, the term “centre” should be changed to --center-- so that it is consistently spelled throughout the claims. The term is initially spelled “center” in claim 1. 
In claims 2-8, line 1, “A” should be changed to --The--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "basically in the form of a portable cage" in claim 1, line 1 is a relative term which renders the claim indefinite.  The term "basically" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is indefinite because it is unclear how similar in form is this device to a portable cage or is it actually a portable cage. It is suggested to remove the word “basically” from the claim. 
Claim 1 recites the limitations “at least one safety arrangement” in lines 3-4 and “a plurality of safety belt holders” in lines 9, 10, and 13. It is unclear if the “plurality of 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance: claim 1 recites the broad recitation “an angle (α) in relation to the vertical”, and the claim also recites “preferably 120o < α < 150o
Claim 1 recites the limitation "lower safety belt holders" and “upper safety belt holders” in lines 14-15.  There is insufficient antecedent basis for these limitations in the claim.
Claim 3 recites the limitation “two identical side walls are arranged”. It is unclear if these are the same “two oppositely attached side walls” from claim 1, or if these side walls are a separate, additional limitation. For examination purposes the two identical side walls are the same as the two oppositely attached side walls from claim 1.  
Claim 4 recites the limitation “a vertical line” in lines 2-3. It is unclear if this limitation recites the previously-recited vertical center line in claim 1 or separate, additional vertical line. If the vertical line is not the same as the vertical center line in claim 1, then further details need to be added to locate this particular vertical line.  
Claim 5 recites the limitation “the centre of the cage” in line 4. There is insufficient antecedent basis for “the centre” limitation in the claim. 
Claim 6 recites the limitation “reinforcing members … also are used for screw attachments”. It is unclear as to how the screw attachments would be connected in this situation or how the reinforcing members would be used. This limitation makes the claim indefinite. For examination purposes, as mentioned above, the term will be read as merely exemplary, and therefore not required. If intended to be a positively recited limitation, additional language would have to be added in order to clarify the connection between the reinforcing members and the screw attachments.  
Claims 2, 7, and 8 are rejected as depending upon a rejected claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chandler (US 2016/0057968) in view of Ives et al. (US 9737122) and Khazim (DE 102017127384, machine translation attached).
Regarding claim 1, Chandler discloses a safety pet transportation device (Fig. 1), basically in the form of a portable cage (Fig. 1), comprising a main body ((1) and (10)), two oppositely attached side walls (sides of (1)), at least one door (7), a handle (8) and at least one safety arrangement ((4), (5), (11), and (12)), said main body having a bottom part (1), a top part (10) with said handle (8) and a front and a back part (side showing door in Fig. 1, and opposite side), wherein at least one of said front and a back part is arranged with one opening (3) for attachment of said at least one door (7), and wherein, at least one of said side walls (side of (1)) having a peripheral solid body part 
Chandler is silent about said plurality of safety belt holders include four of said safety belt holders, two positioned adjacent each one of two lower corners areas and two positioned adjacent each one of two upper corners areas such that said plurality of safety belt holders are positioned symmetrically in relation to a vertical center line of said side wall, and the lower safety belt holders extend substantially vertical (however, Chandler does disclose at least one safety arrangement that extends substantially vertical (4)) and the upper safety belt holders extend at an angle (α) in relation to the vertical, wherein preferably 120o < α < 150o.
Ives et al. teaches said plurality of safety belt holders include four of said safety belt holders ((39a), (39b), (39e), (39f)), two positioned adjacent each one of two lower corners areas ((39e), (39f)) and two positioned adjacent each one of two upper corners areas ((39a), (39b)) such that said plurality of safety belt holders are positioned symmetrically in relation to a vertical center line of said side wall (Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the safety pet transportation device of Chandler to position the four holders as taught by Ives et al. in order to hold the belt in various configurations (Ives et al.: col. 5, lines 36-43).   
Khazim teaches upper safety belt holders extend at an angle (α) in relation to the vertical (Fig. 1), wherein preferably 120o < α < 150o (Khazim: paragraph [0017] of machine translation, “adjustably arranged” means it can be fixed at an angle between 120o < α < 150o from the vertical). It would have been obvious to one of ordinary skill in 
Regarding claim 2, Chandler as modified by Ives et al. and Khazim teaches (references to Chandler) wherein said peripheral solid body part (side of (1)) has a generally convex form (Fig. 1, flange along the side of (1) extends out creating a convex form). 
Regarding claim 3, Chandler as modified by Ives et al. and Khazim teaches (references to Chandler) wherein two identical side walls are arranged (Fig. 1, paragraph [0016], an additional C-slot is fixed to the side of chassis 1 opposite C-slot 4). 
Regarding claim 4, Chandler as modified by Ives et al. and Khazim teaches (references to Chandler) wherein said main body is symmetrically formed in relation to a vertical line and that said front and a back part include differently angled portions (Fig. 1, front side (where door (7) is located is angled while the back side is flat). 
Regarding claim 5, Chandler as modified by Ives et al. and Khazim teaches (references to Chandler) the safety pet transportation device according to claim 4, wherein a centre portion is arranged with said opening (3) and wherein preferably said center portion is substantially flat and extending mainly vertically but with an angle (γ) in relation to the vertical to make said at least one door (7) leaning inwards to the centre of the cage (Figs.1 and 2 show door (7) having an angle in towards the body of the device matching the angle of the opening (3)). 
Regarding claim 6, Chandler as modified by Ives et al. and Khazim teaches (references to Chandler) the safety pet transportation device according to claim 4, wherein the main body ((1) and (10) is arranged with reinforcing members ((52), (53), (54), (55)) that preferably also are used for screw attachments (As mentioned above, it is unclear as to the association of the screw attachments, and therefore will be examined as not required).  
Regarding claim 7, Chandler as modified by Ives et al. and Khazim teaches (references to Chandler) wherein a major portion of said at least one door (7) comprises a grating (Fig. 1 shows grating covering the door (7)). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chandler (US 2016/0057968) in view of Ives et al. (US 9737122) and Khazim (DE 102017127384, machine translation attached) and further in view of Pivonka (US 6216638).
Regarding claim 8, Chandler as modified by Ives et al. and Khazim is silent about wherein said handle is positioned a distance off-centered in relation to a longitudinal center plane.
Pivonka teaches a handle (58) is positioned a distance off-centered in relation to a longitudinal center plane (Pivonka: col. 6, lines 40-46, may be impracticable for user to reach across roof panel and carry). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the safety pet transportation device of Chandler modified by Ives et al. and Khazim to have an off-centered handle as taught by Pivonka to allow for ease of carrying (Pivonka: col. 6, lines 40-46). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Siciliano (US 9849838) teaches a transportation device with belt retainer section along corners. Minami et al. (US 5098161) teaches different orientation for belt retainers. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLY W. LYNCH whose telephone number is (571)272-5552.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm, Eastern Time, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/CARLY W. LYNCH/Examiner, Art Unit 3643                                                                                                                                                                                                        


/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643